DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The disclosure is objected to because of the following informality: 
Paragraph 49 - Fig 11A incorrectly written Fig 1A.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 16, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, it is unclear whether the plurality of pull linkages in lines 1 & 2, include the pull linkage claimed in claim 3 and whether the claim 3 pull linkage is required to be 
Regarding claim 16, it is unclear whether the plurality of pull linkages in lines 1 & 2, include the pull linkage claimed in claim 11 and whether the claim 11 pull linkage is required to be configured to rotate a rotator.  For purposes of examination, the Examiner will interpret the claim 11 pull linkage to be separate from the claim 16 plurality and not be required to be configured to rotate a rotator.  
Regarding claim 19, it is unclear in the first sentence how the pull linkage couples the latch actuator to the pull pivot which conflicts with claim 6, the drawings, and the specification where the pull pivot couples the latch actuator to the pull linkage.  For purposes of examination, the Examiner will interpret the claim to be a pull pivot to couple the latch actuator to the pull linkage.  
Regarding claim 20, it is rejected because it depends on claim 19.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 5, 6, 7, 17, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tien, US PGPub 20090266120, hereinafter Tien.
Regarding claim 1, Tien teaches it is well known in the push bar door exit device art for a push bar door exit device, comprising: a latch actuation assembly (60; Fig 2) configured to be installed in a door (63) and including a linearly- movable latch retractor (611; movement 
Regarding claim 3, Tien teaches the push bar door exit device of claim 1, further comprising: a pull pivot (50) operatively contacting the latch retractor (611); and a pull linkage (41) operatively coupling the push bar to the pull pivot (Fig 2).
Regarding claim 4, Tien teaches the push bar door exit device of claim 3, further comprising a head piece (30) including a mounting tab (33), wherein the pull pivot (50) is coupled rotatably to the mounting tab (Fig 3; [0026]).
Regarding claim 5, Tien teaches the push bar door exit device of claim 3, further comprising a head piece (30) including a first mounting tab (first sidewall 33) and a second mounting tab (second sidewall 33; Fig 3; [0022]), wherein the first mounting tab and the second mounting tab are substantially parallel to one another and define a space (35) between them (Fig 3; [0022]), the pull pivot (50) being coupled rotatably to the first mounting tab and the second mounting tab in the space (Fig 3; [0022, 0026]).
Regarding claim 6, Tien teaches the push bar door exit device of claim 4, wherein the pull pivot (50) comprises a first end (51) and a second end (52; Fig 2; [0026]), the pull pivot being coupled rotatably to the mounting tab (33) near the first end (Figs 2, 3; [0026]), the pull pivot contacting the latch retractor (611) near the second end (Fig 2), and the pull linkage (41) being coupled to the pull pivot at an intermediary position (53) between the first end and the second end (Fig 2; [0026]).
Regarding claim 7, Tien teaches the push bar door exit device of claim 3, wherein the pull pivot (50) presses against a surface of the latch retractor (611) to move the latch retractor linearly (movement between Fig 2 and Fig 8).
Regarding claim 17, Tien teaches it is well known in the push bar door exit device art for a push-bar door exit device for actuating a door latch mechanism (60) including a linearly-movable retractor (611; movement between Fig 2 and Fig 8) operatively connected to a door latch (61; Fig 2), the push bar door exit device comprising: a carrier (122) having a mounting surface configured to be mounted on a surface of a door (63; Fig 2); a push bar (121) disposed in the carrier so as to be linearly movable in a first direction orthogonal to the mounting surface of the carrier (direction of movement of 121 between Fig 2 and Fig 8); and a latch actuator (11) operably coupling the door latch mechanism to the push bar (61-611-50-41-124-121) so as to move the retractor linearly (movement of 611 from Fig2 to Fig 8) to move the door latch linearly in a second direction parallel to the mounting surface of the carrier in response to the linear movement of the push bar in the first direction (direction of movement of 61 between Fig 2 and Fig 8).
Regarding claim 18, Tien teaches the push-bar door exit device of claim 17, further comprising a head piece (30) including a mounting tab (33), wherein a pull pivot (50) operatively contacts the retractor coupled to the door latch (61; Fig 2) and is coupled rotatably to the mounting tab (Fig 3; [0026]).
Regarding claim 19; Tien teaches the push-bar door exit device of claim 18, further comprising: a pull pivot (50) to couple the latch actuator (60) to the pull linkage (41;Fig 2); wherein the pull pivot comprises a first end (51) and a second end (52; Fig 2; [0026]), the pull pivot being coupled rotatably to the mounting tab (33) near the first end (Figs 2, 3; [0026]), the pull pivot contacting the latch retractor (611) near the second end (Fig 2), and the pull linkage .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tien, US PGPub 20090266120, hereinafter Tien/120, as applied to claim 1 above, and further in view of Tien, US PGPub 20090314043, hereinafter Tien/043.
Regarding claim 2, Tien/120 teaches the push bar door exit device of claim 1.
Tien/120 does not teach wherein the latch actuation assembly includes a rotatable handle operatively coupled to the latch retractor, wherein the latch retractor is linearly movable in response to rotation of the handle.
Tien/043 teaches wherein the latch actuation assembly includes a rotatable handle (65) operatively coupled to the latch retractor (35), wherein the latch retractor is linearly movable in response to rotation of the handle (movement between Fig 5 and Fig 6; [0027, 0042, 0043])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tien/120’s panic door lock to have Tien/043’s panic door mortise lock handle.  Doing so would ease entry, allow easier door opening from the outside, and provide increased door lock and door functionality. 
Regarding claim 20, Tien/120 teaches the push bar door exit device of claim 19.
Tien/120 does not teach wherein the latch actuation assembly includes a rotatable handle operatively coupled to the latch retractor so that the latch retractor is linearly movable in response to rotation of the handle.
Tien/043 teaches wherein the latch actuation assembly includes a rotatable handle (65) operatively coupled to the latch retractor (35) so that the latch retractor is linearly movable in response to rotation of the handle (movement between Fig 5 and Fig 6; [0027, 0042, 0043])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tien/120’s panic door lock to have Tien/043’s panic door mortise lock handle.  Doing so would ease entry, allow easier door opening from the outside, and provide increased door lock and door functionality. 
Claims 9, 10, 11, 12, 13, 14, 15, are rejected under 35 U.S.C. 103 as being unpatentable over Tien, US PGPub 20090266120, hereinafter Tien.
Regarding claim 9, Tien does not explicitly disclose a method of installing a push bar door exit device in a door. However, Tien does disclose mounting a push bar mechanism (12) to a door (63), the push bar mechanism including a linearly- movable push bar (121; movement between Fig 2 and Fig 8); installing a latch actuation assembly (60) in the door, the door latch actuation assembly including a linearly-movable latch retractor (611; movement between Fig 2 and Fig 8)); coupling the latch retractor to a door latch (61; Fig 2), whereby the door latch is movable from a latched position to an unlatched position by linear movement of the latch retractor (movement of 611 between Fig 2 and Fig 8; [0019]); and operatively connecting the push bar mechanism to the latch actuation assembly (Fig 2) so as to translate a linear motion of 
Regarding claim 10, Tien does not explicitly disclose a method of installing a push bar door exit device in a door according to claim 9.  However, Tien does disclose wherein movement of the latch retractor (611) is constrained by a cage (62) to restrict movement of the latch retractor other than a linear direction (movement between Fig 2 and Fig 8).  Therefore, given the structure and function of the push bar door exit device disclosed by Tien, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method as claimed to install a push bar door exit device in a door.
Regarding claim 11, Tien does not explicitly disclose a method of installing a push bar door exit device in a door according to claim 9.  However, Tien does disclose further comprising: installing a pull pivot (50) to contact the latch retractor (611; Fig 2); and connecting a pull linkage (41) to couple the push bar (121) to the pull pivot (Fig 2).  Therefore, given the structure and function of the push bar door exit device disclosed by Tien, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method as claimed to install a push bar door exit device in a door.
Regarding claim 12, Tien does not explicitly disclose a method of installing a push bar door exit device in a door according to claim 11.  However, Tien does disclose further comprising rotatably coupling the pull pivot (50) to a mounting tab (33) of a head piece (30; Fig 3; [0026]).  
Regarding claim 13, Tien does not explicitly disclose a method of installing a push bar door exit device in a door according to claim 11.  However, Tien does disclose further comprising rotatably coupling the pull pivot (50) to a first mounting tab (first sidewall 33) and a second mounting tab (second sidewall 33; Fig 3; [0022]) of a head piece (30), wherein the first mounting tab and the second mounting tab are substantially parallel to one another and define a space between them (Fig 3; [0022]).  Therefore, given the structure and function of the push bar door exit device disclosed by Tien, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method as claimed to install a push bar door exit device in a door.
Regarding claim 14, Tien does not explicitly disclose a method of installing a push bar door exit device in a door according to claim 12.  However, Tien does disclose wherein the pull pivot (50) comprises a first end (51) and a second end (52; Fig 2; [0026]), the pull pivot being coupled rotatably to the mounting tab (33) near the first end (Figs 2, 3; [0026]), the pull pivot contacting the retractor (611) near the second end (Fig 2), and the pull linkage (41) being coupled to the pull pivot at an intermediary position (53) between the first end and the second end (Fig 2; [0026]).  Therefore, given the structure and function of the push bar door exit device disclosed by Tien, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method as claimed to install a push bar door exit device in a door.
Regarding claim 15, Tien does not explicitly disclose a method of installing a push bar door exit device in a door according to claim 11.  However, Tien does disclose wherein the pull pivot (50) presses against a surface of the latch retractor (611) to move the latch retractor linearly (movement between Fig 2 and Fig 8).  Therefore, given the structure and function of the push bar door exit device disclosed by Tien, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method as claimed to install a push bar door exit device in a door.
Allowable Subject Matter
Claims 8 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 8, it is not known in the art for a push bar mechanism to have a plurality of pull linkages rotating a rotator resulting in linear movement of the latch retractor.
Regarding claim 16, it is not known in the art for a push bar mechanism to have a plurality of pull linkages rotating a rotator resulting in linear movement of the latch retractor.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Corwin, CA2895850, teaches a latch mechanism for an exit device.
Frolov et al., US Patent 5823582, teaches an electromagnetically managed latching exit bar.
Frolov, US PGPub 20150115624, teaches a rim exit device with split latch.
Gomez, EP2273043, teaches a modular device of anti-panic closure for mortise locks.
Haeck et al., US Patent 6009732, teaches a panic exit device.
Lin, US PGPub 20170081882, teaches a door latch assembly with handle and push bar.
Lin, US PGPub 20160017641, teaches a fire door lock with handle and mortise lock.
Lin, US PGPub 20140102155, teaches a door lock with push bar and handle.
Lin, US PGPub 20110192201, teaches an operating device for lock with push bar and lever handle.
Shen, US Patent 8590948, teaches an outer operations device for panic exit door lock.
Tien et al., US Patent 8011702, teaches an outer operational device for panic exit door lock.
Tien, US Patent 8544897, teaches a stop device for door lock for panic exit door. 
Tien, US Patent 8267442, teaches an outer operational device for panic exit door lock.
Toloday et al., US Patent 7249477, teaches a control for exit device with handle and push bar.
Zarzycki, Jr., US Patent 5947534, teaches a panic exit device suitable for use with standard doors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        





/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        March 25, 2021